DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.    
Such claim limitation(s) is/are: a controller…for setting a threshold torque value in claim 1.
Such claim limitation(s) is/are: torque sensing device…for detecting a manually output torque in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an electrically and manually operable wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a power device including a motor…, wherein in the electric mode, after the fastener exceeds the clutch torque, a controller restarts the power device to operate and the clutch device enters the semi-clutch state again and the user is notified by a notification emitted by the clutch device that the fastener has reached a required screwing torque (as in claim 1), together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of Hou-Fei (TW I600505), Hou-Fei (TW I613047) and Ely (2015/0059531). Hou-Fei ‘505 discloses an electric quick action wrench with settable torque, which is optionally operated in an electric mode and a manual mode by a user, the electric quick action wrench comprising: a main body (10) comprising a head portion, a handle portion, and a connection portion connected between the head portion and the handle portion (see page 3, Lines 9-12), a power device (30) disposed in the handle portion and electrically connected with the controller, the power  a driving device (20) disposed in the main body, with one end of the driving device connected with the power device for being driven by the motor, and an end of the driving device away from the power device applied for being connected with a fastener (see page 3, Lines 32-43), a clutch device (50) disposed in the main body and arranged in the driving device, the clutch device having a clutch torque and switchable between a meshing state and a semi-clutch state (see page 3, Lines 25-27 and page 4, Lines 33-39), wherein, in the electric mode, when a resistance confronted by the fastener exceeds the clutch torque, the clutch device automatically enters the semi-clutch state (page 4, Lines 35-39 and page 5, Lines 3-29), but lacks, a controller disposed in the main body and applied for setting a threshold torque value, a switch operable by the user, a torque sensing device disposed in the main body and electrically connected with the controller, the torque sensing device applied for detecting a manually output torque when the electric quick action wrench is operated in the manual  mode, wherein, in the electric mode, when a resistance confronted by the fastener exceeds the clutch torque, the user is notified by a notification emitted by the clutch device and aware of that the wrench shall be changed to the manual mode and wherein, in the manual mode, when a value of the manually output torque reaches the threshold torque value, the controller restarts the power device to operate, and the clutch device enters the semi-clutch state again; at this time, the user is notified by a notification emitted by the clutch device and aware of that the fastener reaches a required screwing torque. Hou-Fei ‘047 discloses an electric quick action wrench with settable torque, which is optionally operated in an electric mode and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723